IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                 June 13, 2008
                               No. 07-60335
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

JODY COX

                                           Plaintiff-Appellant

v.

MAUD IRBY; AMMED ZEIN; D LUNSFORD, RN Central Mississippi
Correctional Facility

                                           Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:04-CV-156


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Jody Cox, Mississippi prisoner # L7371, appeals the district court’s grant
of summary judgment to Warden Irby and the dismissal of the remaining
defendants from his 42 U.S.C. § 1983 suit. Cox argues that Warden Irby
violated his constitutional rights because she knew of his needs for medication
and a wheelchair and she had control over the prison medical department. Cox
complains that Warden Irby did not provide him with his medical records in a


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60335

timely manner and that her summary judgment motion was filed after the time
limit imposed by the district court for filing such a motion. Cox also complains
about the dismissal with prejudice of the Correctional Medical Unit and the
dismissal without prejudice of Dr. Zein and Nurse Lunsford. He asserts that
more efforts should have been made to locate and serve Dr. Zein and Nurse
Lunsford. Finally, he complains that no summons was issued to Samantha
Gonzales.
      The district court has broad discretion to control its docket and allow late-
filed pleadings. See Enlow v. Tishomongo County, Miss., 962 F.2d 501, 507 (5th
Cir. 1992). Cox has not shown that the district court abused its discretion in
accepting and considering the warden’s May 26, 2006, summary judgment
motion. Moreover, Warden Irby did not contravene the district court’s order to
provide Cox with his medical records 30 days before trial as there was no trial.
      “There is no vicarious or respondeat superior liability of supervisors under
§ 1983.” Rios v. City of Del Rio, Tex., 444 F.3d 417, 425 (5th Cir. 2006). “Rather,
a plaintiff must show either the supervisor personally was involved in the
constitutional violation or that there is a ‘sufficient causal connection’ between
the supervisor’s conduct and the constitutional violation.” Id. (internal quotation
omitted). Cox may have put Warden Irby on notice that his needs for medication
and a wheelchair were not being met, but he did not show that the warden was
personally involved in his medical care or that there was a causal connection
between her conduct and the alleged harm. Accordingly, the district court’s
grant of summary judgment to Warden Irby is affirmed.
      Cox makes only a conclusional statement that “no summons was issued to
Samantha Gonzales,” and he fails to address the district court’s reason for
dismissing with prejudice the Correctional Medical Unit. These claims are not
adequately briefed and are therefore abandoned. See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).

                                        2
                                  No. 07-60335

      The record on appeal does not indicate that the district court notified Cox,
as required by FED. R. CIV. P. 4(m), of its intent to dismiss Dr. Zein and Nurse
Lunsford from the lawsuit for insufficient service of process or that the district
court gave Cox an opportunity to show good cause for the failure to timely serve
those defendants. We conclude that the dismissal of those two defendants was
an abuse of discretion. See Rule 4(m); Lindsey v. United States R. R. Retirement
Bd., 101 F.3d 444, 445-48 (5th Cir. 1996). The dismissal without prejudice of Dr.
Zein and Nurse Lunsford is therefore vacated, and the case is remanded for
further proceedings consistent with this opinion.
      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                        3